Citation Nr: 1101869	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983, 
with additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service treatment records show that the Veteran was treated in 
January 1982 for bilateral knee pain after prolonged kneeling.  
He was diagnosed as having bilateral knee pain secondary to 
prolonged squatting or kneeling.  On separation, no abnormalities 
of the knees were found.  It was noted that the Veteran indicated 
that he had swollen and painful joints on his Report of Medical 
History that referred to prolonged kneeling on duty, which was 
last treated in January 1982 and had normal recovery.  Subsequent 
examinations dated March 1987, January 1991, and February 1996, 
related to the Veteran's service with the National Guard showed 
no abnormalities of the knees and the Veteran did not indicate in 
reports of medical history at the time of those examinations that 
he had problems with his knees or joints.  

Following service, the Veteran received private treatment for 
bilateral knee pain in April 2006.  He reported that there was no 
history of injury, but he had stiffness and soreness in the past.  
X-rays show that the Veteran had mild degenerative arthritis 
involving the medial knee joint compartments bilaterally.  

In a March 2007 letter, the Veteran's private physician stated 
that the Veteran reported that his knee disability began during 
service and stated that it seemed to be related to activity that 
he did during his time in service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty training (ACDUTRA) or injury incurred or aggravated 
by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and 
(c), ACDUTRA means, in pertinent part, full-time duty in the 
Armed Forces performed by Reserves for training and full-time 
duty as members of the Army National Guard or Air National Guard 
of any State.  Id.

The Veteran's active duty service in the U.S. Air Force from July 
1979 to July 1983 has been confirmed.  His periods of service, to 
include any periods of ACDUTRA, while serving in the National 
Guard has not been verified.  On his December 2005 claim, he 
reported a second period of active duty from September 1983 to 
January 2000.  

The March 2007 statement from the Veteran's private physician 
relates the current complaints to his "time in service," but 
does not indicate whether that was the period of verified active 
duty service from 1979 to 1983 or a later period.  In order to 
determine if the Veteran incurred a left knee condition during 
qualifying service, his periods of ACDUTRA and INACDUTRA must be 
verified.  

In light of the March 2007 letter and given that the Veteran was 
treated for bilateral knee complaints in service and he currently 
has a diagnosed bilateral knee disability, an examination is 
necessary in this case in order to determine the nature and 
etiology of the Veteran's claimed bilateral knee disability, 
after verification of his service dates.  38 C.F.R. § 3.159(c)(4) 
(2010).  


Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify all 
of the Veteran's periods of ACDUTRA and 
INACDUTRA in the National Guard from 1983 to 
2000. 

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and likely etiology of the 
bilateral knee disability.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion 
of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (50 percent or higher degree 
of probability) that the currently diagnosed 
degenerative arthritis of the knees had its 
onset during active service or is related to 
any in-service disease or injury.  

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


